24 So. 3d 584 (2009)
William PICKETT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-902.
District Court of Appeal of Florida, Fourth District.
September 30, 2009.
Arthur Joel Berger and Peter S. Heller of The Cochran Firm, Miami, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
*585 PER CURIAM.
Affirmed. See State v. Mitchell, 624 So. 2d 859 (Fla. 5th DCA 1993); Method v. State, 920 So. 2d 141 (Fla. 4th DCA 2006).
WARNER, FARMER and LEVINE, JJ., concur.